348 N.W.2d 135 (1984)
217 Neb. 288
FARMERS CO-OP GRAIN COMPANY, Appellant,
v.
Donald S. LEUENBERGER, State Tax Commissioner, State of Nebraska, Department of Revenue, Appellee.
No. 83-024.
Supreme Court of Nebraska.
May 11, 1984.
Robert C. Guenzel of Crosby, Guenzel, Davis, Kessner & Kuester, Lincoln, for appellant.
Paul L. Douglas, Atty. Gen., and Ralph H. Gillan, Asst. Atty. Gen., Lincoln, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN and GRANT, JJ.
PER CURIAM.
Farmers Co-op Grain Company appeals a judgment of the district court for Lancaster County, Nebraska. The brief filed by Farmers Co-op in this court does not contain any assignment of error regarding the decision or judgment of the district court, as required by Neb.Ct.R. 9D(1)d (Rev.1983). After argument before this court, Farmers Co-op Grain Company filed a motion for amendment of its brief to include an assignment of error. The appellee in his brief and argument has relied on Farmers Co-op's brief as filed, and has responded to an issue different from the question proposed *136 in the appellant's motion to amend its brief. The record does not disclose any plain error prejudicial to Farmers Co-op. In the absence of any assigned error, the judgment of the district court will be and is affirmed. Cf., Packard v. De Voe, 94 Neb. 740, 144 N.W. 813 (1913); Wielinga v. Beatrice Creamery Co., 95 Neb. 406, 145 N.W. 987 (1914); Cole v. Swigert, 121 Neb. 255, 236 N.W. 739 (1931); Parkhurst v. Parkhurst, 184 Neb. 687, 171 N.W.2d 243 (1969); Scudder v. Haug, 201 Neb. 107, 266 N.W.2d 232 (1978).
AFFIRMED.